t c memo united_states tax_court michael t leone carey petitioners v commissioner of internal revenue respondent docket no 9014-o1l filed date michael t carey pro_se jeremy l mcpherson for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court under sec_6330 to review respondent’s determination as to a proposed levy respondent proposed the levy to collect federal_income_tax including an accuracy-related_penalty and interest that he determined petitioners owe for respondent issued a - - duplicate notice_of_deficiency to each petitioner for and neither petitioner petitioned the court with respect thereto we must decide whether respondent may proceed with the proposed levy we hold he may section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact most facts were stipulated we incorporate by this reference the parties’ stipulations of fact and the accompanying exhibits we find those facts accordingly petitioners resided in california when the petition commencing this proceeding was filed on date respondent received petitioners’ joint federal_income_tax return petitioners reported on that return that their home address wa sec_2205 hilltop drive redding california hilltop address the hilltop address was a private mailbox at which petitioners sometimes received mail since petitioners have also used a mailing address pincite b hartnell avenue in bella vista california hartnell address respondent received petitioners’ federal_income_tax return on date petitioners’ amended federal_income_tax return on date and petitioners’ federal_income_tax return on date petitioners reported on each of those returns that their mailing address was lawrence road redding california lawrence address petitioners lived at the lawrence address before with ms carey’s mother but did not live there in or in any subsegquent year in petitioners had converted the house at the lawrence address into a care home for disabled adults mr carey was the administrator of the care home which was named sunshine residential sunshine respondent’s revenue_agent gil akers was assigned to audit petitioners’ and taxable years he started auditing those years together but subsequently bifurcated the audit into its separate years as to respondent issued a duplicate notice_of_deficiency to each petitioner on date the notice determined that petitioners were liable for a dollar_figure deficiency in income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the basis of that determination was respondent’s disallowance of dollar_figure in business deductions his dollar_figure increase in income stemming from four claimed trusts and his dollar_figure increase in interest_income ’ the claimed trusts were named home health services home health residential management services residential rancho residential program ' respondent conceded in his brief that petitioners’ understatement of interest_income was dollar_figure rather than dollar_figure we consider this concession to be immaterial to our decision accordingly we do not require a rule computation to reflect this concession q4e- rancho and sunshine in mr carey had sole signatory authority on the bank accounts maintained for home health residential rancho and sunshine respondent mailed the subject notices of deficiency to petitioners at the lawrence address by way of certified mail the united_states postal service usps attempted unsuccessfully to deliver the notices to that address on monday date and tuesday date and returned the notices to respondent on date the usps noted on the certified envelopes that they were unclaimed on date respondent assessed the amount of the deficiency and accuracy- related penalty against petitioners on date respondent mailed to petitioners as to a letter final notice notice_of_intent_to_levy and notice of your right to a hearing respondent mailed the letter to the lawrence address one week later respondent mailed to petitioners as to a related letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 that letter was also mailed to the lawrence address on or about date petitioners responded to letter by filing with the commissioner a form request for a collection_due_process_hearing petitioners listed on this form that their address was the lawrence address and stated that they planned to challenge the amount of the unpaid taxes which - - respondent alleged were owed on or about date petitioners responded to letter by filing another form petitioners listed in that form that their address was the hartnell address petitioners requested from respondent in both forms that he provide them with a copy of the record of assessment a copy of any record of any proceeding as to the notice of assessment and a copy of any record of any proceeding or administrative act upon which respondent had relied to determine that petitioners were liable taxpayers before the instant judicial proceeding was commenced respondent did not provide petitioners with any of the requested information during this proceeding respondent provided petitioners with the relevant form_4340 certificate of assessments payments and other specified matter on date the internal_revenue_service office of appeals held the requisite hearing with mr carey under sec_6320 and sec_6330 during the hearing mr carey requested a copy of the notice_of_deficiency the appeals officer did not give mr carey a copy of the notice_of_deficiency and did not allow mr carey to discuss either the notice_of_deficiency or the deficiency itself on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or subseguently in date petitioners - - filed with the commissioner a form_8822 change_of address changing their address from the lawrence address to the hilltop address opinion in a proceeding commenced under sec_6330 the court applies a de novo standard to redetermine a taxpayer’s underlying tax_liability when and if at issue and an abuse_of_discretion standard to review certain other administrative determinations of the commissioner 114_tc_604 sec_6330 b provides that a taxpayer’s underlying tax_liability may be at issue only if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability here petitioners argue that they did not receive a notice_of_deficiency for and that respondent never mailed a notice_of_deficiency to them for at their last_known_address petitioners allege that their last_known_address for purposes of the notice_of_deficiency at hand was the address of an enrolled_agent named tim riley riley petitioners allege that they had filed with the commissioner a writing designating riley as their authorized representative to receive all of their correspondence from the commissioner for and - we disagree with petitioners’ arguments and are unpersuaded by their allegations the record establishes that petitioners’ last_known_address for purposes of the notice_of_deficiency was the lawrence address see 724_f2d_808 9th cir taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed federal tax_return unless the commissioner is given clear and concise notification of a different address 91_tc_1019 same see also 59_tc_818 taxpayer’s last_known_address may be his office rather than his residence see generally sec_301_6212-1 proced admin regs commissioner adopts the rule_of zolla and abeles effective date given our finding that petitioners’ most recent federal tax_return before the issuance of the notice_of_deficiency listed their mailing address as the lawrence address we conclude that the commissioner’s mailing of the notice_of_deficiency to that address was appropriate as to petitioners’ allegations as to riley we find them unsubstantiated the record includes neither a copy of form_2848 power_of_attorney and declaration of representative designating mr riley as petitioners’ authorized representative for nor any other credible_evidence establishing a clear and concise notification to the commissioner that the lawrence --- - address was not their mailing address for purposes of the notices of deficiency ’ in an attempt to establish that riley was their authorized representative for purposes of receiving all of their correspondence from the commissioner for petitioners rely upon a piece of evidence that includes an undated letter in the letter respondent acknowledges that riley is an authorized representative for petitioners the letter however does not indicate the year or years for which riley is petitioners’ authorized representative or the time that any such representation began nor does the letter indicate that riley is petitioners’ authorized representative for purposes of receiving all notices and other correspondence nor have petitioners persuaded us that they should not be treated for purposes of sec_6330 as receiving the notices of deficiency contrary to petitioners’ suggestion the mere fact that they never actually received a notice_of_deficiency for does not preclude the court from concluding that the receipt requirement of sec_6330 was met in sego v commissioner supra we held that the petitioning wife was precluded from challenging her underlying tax_liability whereas petitioners did file a form_8822 with respondent on or about date changing their address from the lawrence address to the hilltop address the notices of deficiency were mailed to them on date - under sec_6330 although she did not actually receive a notice_of_deficiency on the basis of 87_f3d_273 9th cir affg tcmemo_1994_344 and 55_f3d_216 6th cir affg tcmemo_1993_143 we held that the conduct of the wife and her husband constituted deliberate refusal of delivery and repudiation of their opportunity to contest the notices of deficiency in this court sego v commissioner supra pincite accord baxter v commissioner tcmemo_2001_300 we believe that the same principle applies here although mr carey testified that he did not know that the commissioner was attempting to deliver a notice_of_deficiency to him and his wife the facts and circumstances of this case coupled with our observation of mr carey during his testimony lead us to conclude that petitioners deliberately refused delivery of the notice first absent clear evidence to the contrary employees of the usps are presumed to properly discharge their official duties 272_us_1 the presumption of regularity supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties petitioners have not rebutted this presumption as to the usps’s attempted delivery of the notices of deficiency second the lawrence address housed a small_business -- - for which mr carey was the administrator the usps had attempted to deliver the notices of deficiency to that address on two separate business days and mr carey had received previous correspondence that the commissioner had mailed to him at that address petitioners also argue that the proposed levy is invalid because the commissioner failed to give them at the hearing the requested documents concerning the validity of the assessment we disagree that any such failure by the commissioner invalidates the proposed levy as we recently observed in 118_tc_162 sec_6330 does not require the appeals officer to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met moreover although petitioners did not receive the form_4340 at the hearing they did receive it contemporaneously with their trial in this court and have not established in this proceeding any irregularity in the assessment procedure that would raise a question about the even if petitioners’ underlying tax_liability for was at issue petitioners have failed to prove that respondent’s determination of their income_tax_liability was in error in addition respondent has introduced enough evidence to support his determination as to the accuracy-related_penalty under sec_6662 a and petitioners have failed to disprove that determination see also residential mgmt servs trust v commissioner tcmemo_2001_297 wherein the court held income that petitioners reported and argued for was attributable to residential was assignable to them and petitioners were liable for an accuracy-related_penalty validity of the assessment we conclude as we did in nestor v commissioner supra pincite that petitioners have suffered no prejudice by their receipt of the form_4340 after the hearing accordingly for the reasons stated above we sustain the commissioner’s proposed levy we have considered all arguments made by petitioners and those not discussed herein have been rejected as without merit decision will be entered for respondent
